Title: To Thomas Jefferson from James Rawlings, 20 August 1822
From: Rawlings, James
To: Jefferson, Thomas


Dear Sir,
Office of the Mutual Asse Sy Richmond
20th Aug. 1822.
Bearing in mind unpleasant occurrence caused by Mr Kinsolving in 1820 and wishing to avoid in future a similar one, I have not placed in the hands of any Agent or collector the subsequent claims of the mutual Assurance Society on you for the Insurance of your property, but have kept them back in this Office with a view to their collection directly here—.I now annex a statement of the claims of this society on your property at Monticello, and also their claims on the remaining property at Milton purchased by you of Henderson’s legatees—.The claims on the latter property were at the sale of $911/100 Pr Annum as heretofore advised, but have been rescinded except as to $154/100 Pr annum under the information contained in your favour in 1820.Will you be pleased to remit the amount of these claims to me by check, drft, or otherwise as may be most convenient & much obligeyr most ObJames RawlingsP. Asma SyDue on property at MonticelloQuotas of 1821 & 1822 & Quota of deficiency @ $17.96 each year $53.88.Interest on 17.96 from 1t Apl 1821 to 1t Sepr 1822 1.53. $55.41Quotas of the years 1809. 1810. 1811. 1812. 1813. 1814. 1815. 1816. 1817 1818. 1819. 1820 1821 & 1822. @ $154/100 ea yr $21.56.Interest on the same to 1t Septr 1822. 7.43 28.99whole amount due$84 40